

116 HR 4375 IH: Pipeline Seismic Safety Study Act
U.S. House of Representatives
2019-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4375IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2019Mr. Rouda (for himself and Mr. Garamendi) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretary of Transportation to enter into an agreement with the National Academy of
			 Engineering to conduct a study on seismicity, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pipeline Seismic Safety Study Act. 2.National Academy of Engineering study on seismicity (a)In generalThe Secretary of Transportation, in consultation with the Federal Energy Regulatory Commission, shall enter into an agreement with the National Academy of Engineering under which the National Academy of Engineering shall conduct a study to—
 (1)evaluate the current Federal requirements for pipeline design and siting relating to seismicity, land subsidence, and landslides; and
 (2)identify any deficiencies in industry practices related to such requirements. (b)Notice requiredUpon completion of the study required under subsection (a), the National Academy of Engineering shall transmit notice of the completion of such study to the Office of the Law Revision Counsel.
 (c)Report to CongressNot later than 90 days after the completion of the study required under subsection (a), the National Academy of Engineering shall submit to the Committee on Transportation and Infrastructure of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Commerce, Science, and Transportation of the Senate a report containing the results of the study required under subsection (a).
			